
	

115 SRES 720 ATS: Expressing the condolences of the Senate and honoring the memory of the victims of the shooting at Mercy Hospital and Medical Center in Chicago, Illinois, on November 19, 2018.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 720
		IN THE SENATE OF THE UNITED STATES
		
			December 11, 2018
			Mr. Durbin (for himself and Ms. Duckworth) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Expressing the condolences of the Senate and honoring the memory of the victims of the shooting at
			 Mercy Hospital and Medical Center in Chicago, Illinois, on November 19,
			 2018.
	
	
 Whereas on November 19, 2018, a gunman opened fire in the parking lot and lobby of Mercy Hospital and Medical Center in Chicago, Illinois;
 Whereas the gunman took the lives of 3 individuals who had dedicated themselves to serving others as members of the law enforcement and medical communities;
 Whereas Chicago Police Officer Samuel Jimenez, age 28, of the Second Police District, responded to the emergency call with bravery and made the ultimate sacrifice in an effort to protect the lives of others;
 Whereas Chicago Police Superintendent Eddie Johnson said that— (1)Officer Jimenez and the other officers who responded to the shooting did what heroic officers always do—they ran toward the gunfire; and
 (2)the actions of Officer Jimenez and the other officers who responded to the shooting saved a lot of lives; Whereas Officer Jimenez was—
 (1)a dedicated law enforcement officer; (2)a loving husband; and
 (3)a loving father of 3 young children; Whereas Officer Jimenez was the second police officer of the Chicago Police Department to be fatally shot in the line of duty in 2018, after Commander Paul R. Bauer, the commander of the 18th Police District, was fatally shot while attempting to apprehend an armed suspect on February 13;
 Whereas Dr. Tamara O’Neal, age 38, a physician at Mercy Hospital and Medical Center, was fatally shot by the gunman in the hospital parking lot;
 Whereas Dr. O’Neal, a graduate of the University of Illinois College of Medicine, had worked in the emergency department at Mercy Hospital and Medical Center treating others and was devoted to her church and to charitable causes;
 Whereas Dr. O’Neal was described by the director of the emergency department at Mercy Hospital and Medical Center as a wonderful individual who was dedicated to caring for her community;
 Whereas Dayna Less, age 24, a pharmacist at Mercy Hospital and Medical Center, was fatally shot by the gunman;
 Whereas Ms. Less, a graduate of Purdue University, had overcome health challenges as a youth and had decided to become a pharmacist to help serve the health needs of others;
 Whereas Ms. Less, who was engaged to be married to her childhood sweetheart, was described by her father as the strongest person I know;
 Whereas the city of Chicago suffers from our nation’s epidemic of gun violence, with nearly 2,700 people killed or injured by gunfire in Chicago in 2018;
 Whereas the medical community in the United States works tirelessly every day to provide professional and dedicated care to individuals affected by gun violence across the nation;
 Whereas the law enforcement community in the United States works tirelessly every day to respond to incidents of gun violence and protect others from harm at the risk of their own safety; and
 Whereas the nation owes a debt of gratitude to members of the law enforcement and medical communities in Chicago and across the United States for the service they provide in helping others, including in the response to the shooting at Mercy Hospital and Medical Center on November 19, 2018: Now, therefore, be it
		
	
 That the Senate— (1)expresses sincere condolences to the families, friends, and loved ones of Officer Samuel Jimenez, Dr. Tamara O’Neal, and Dayna Less, the victims of the tragic shooting on November 19, 2018, at Mercy Hospital and Medical Center in Chicago, Illinois;
 (2)honors the lives and memory of the victims, with gratitude for the service the victims provided as members of the law enforcement and medical communities;
 (3)extends support to the individuals subjected to the trauma of the shooting; (4)thanks the law enforcement officers, medical personnel, emergency responders, and Mercy Hospital and Medical Center workers who responded to the shooting with professionalism, dedication, and bravery; and
 (5)stands in solidarity with the victims of senseless gun violence in Chicago and in communities across the United States.
			
